 


109 HR 4499 IH: For the relief of Juanita Jimenez.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 4499 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Baird introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Juanita Jimenez. 
 
 
1.Relief from liability 
(a)For certain duplicate paymentsJuanita Jimenez of Vancouver, Washington, is relieved of liability to the United States in the amount of $5,631.85, representing the amount of duplicate payments certified by Juanita Jimenez, as certifying officer for the Gifford Pinchot National Forest, in 2001. 
(b)Credit to accounts of the United StatesIn the audit and settlement of the accounts of any certifying or disbursing officer of the United States, credit shall be given for the amount for which liability is relieved by subsection (a).  
2.Payment by the Secretary of the Treasury 
(a)Refund of amounts paid or withheldThe Secretary of the Treasury shall pay to Juanita Jimenez, out of any amounts in the Treasury not otherwise appropriated, an amount equal to the aggregate of any amounts paid by her to, or withheld from any sums otherwise due her by, the United States with respect to the liabilty to the United States referred to in section 1. 
(b)Limitation on Attorney and Agent FeesNot more than an amount equal to 10 percent of the amount paid pursuant to subsection (a) may be paid to or received by any attorney or agent for services rendered to Juanita Jimenez with respect to the liability referred to in section 1. Any person who violates this subsection shall be subject to a fine under title 18, United States Code.   
 
